     Case 1:20-cr-00126-LTS Document 156
                                     163 Filed 03/17/21
                                               03/26/21 Page 3
                                                             1 of 4
                                                                  2




 X




               Jose Flores                 Jose Flores /s/ (by Kelly T. Currie /s/)
03/17/2021
   Case 1:20-cr-00126-LTS Document 156
                                   163 Filed 03/17/21
                                             03/26/21 Page 4
                                                           2 of 4
                                                                2




              Kelly T. Currie               Kelly T. Currie /s/

03/17/2021




             V/DXUD7D\ORU6ZDLQ

                  
